ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Acsential Technologies, Inc.                  )       ASBCA No. 61559
                                              )
Under Contract No. W91247-17-C-0029           )

APPEARANCE FOR THE APPELLANT:                        Mr. Vince C. Bell
                                                      Construction Manager

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Jeremy D. Burkhart, JA
                                                      Trial Attorney

                                 ORDER OF DISMISSAL

       By correspondence dated 27 February 2018, Mr. Vince C. Bell, construction
manager for appellant, attempted to file a notice of appeal by emailing to an incorrect
email address for the Board. Mr. Bell also sent the notice of appeal to the Army at the
Fort Bragg, North Carolina, contracting office. By email dated 14 March 2018, the
notice of appeal was forwarded to the Board by Raymond M. Saunders, Esq., Army Chief
Trial Attorney. The Board docketed the appeal on 15 March 2018.

        By Orders dated 20 March 2018 and 11 April 2018, appellant was directed to
show that it is represented in this appeal by a person who meets the criteria of Board
Rule 15(a), or to designate a proper person as its representative. The first letter was sent
to the address provided on appellant's notice of appeal, and the second letter was emailed
to Mr. Bell. The Board received no response from appellant to either of these Orders.

        During the time the Board was awaiting a response from appellant regarding the
Rule 15(a) representative, the government moved to dismiss this appeal for lack of
jurisdiction. Appellant has failed to file any response to the government's motion.

         By Show Cause Order dated 25 April 2018, the Board ordered appellant to show
that it is represented in these proceedings by a person meeting the criteria of Board
Rule 15(a), or designate a proper person to represent it. The Order stated that if appellant
did not comply, the Board intended to dismiss this appeal without further notice to the
parties. The Order was sent to appellant via certified mail and email to the addresses
provided in the notice of appeal. The Board received no response to the Show Cause
Order.
      Since the Board cannot proceed without a representative meeting the requirements
of Board Rule 15(a), this appeal is dismissed.

       Dated: 23 May 2018



                                                  RI
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals



 I concur                                         I concur



 ~/
 Administrative Judge
                                                  LISB.~
                                                  Administrative Judge
 Vice Chairman                                    Armed Services Board
 Armed Services Board                             of Contract Appeals
 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61559, Appeal of Acsential
Technologies, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2